Citation Nr: 0030445	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for an ear disorder 
other than hearing loss, claimed as Eustachian tube 
dysfunction and labyrinthitis with vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
hearing loss.  That decision also denied a claim for service 
connection for Eustachian tube dysfunction and labyrinthitis 
with vertigo based on a finding that the claim was not well 
grounded.

The claim for entitlement to service connection for an ear 
disorder other than hearing loss, claimed as Eustachian tube 
dysfunction and labyrinthitis with vertigo, is discussed in 
the REMAND section below which follows the ORDER in this 
case.


FINDINGS OF FACT

1.  In June 1997, the Board denied a claim to reopen a claim 
for service connection for hearing loss.

2.  The documentation submitted since the June 1997 Board 
decision is either cumulative or redundant; or it does not 
bear directly and substantially on the specific matter under 
consideration; or by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The June 1997 Board decision denying service connection for 
hearing loss is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for hearing loss has not been presented.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.156, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1105 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has not been presented, 
then the VA may not proceed to assess whether the duty to 
assist the veteran has been fulfilled or to evaluate the 
merits of the claim. 

In May 1994, the RO denied service connection for "bilateral 
defective hearing" upon its determination that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  It was noted that the evidence was not 
material because it did not provide medical evidence of 
either treatment concerning, or a diagnosis of, hearing loss 
during the veteran's period of service.  The RO pointed out 
that the Board, in February 1967 and January 1970, had denied 
service connection for deafness.  The RO also noted that the 
Board, by means of a decision dated in October 1987, had 
denied the veteran's claim for service connection for 
defective hearing.  These prior Board decisions were noted by 
the RO to be final.  The veteran and his accredited 
representative were informed of the adverse decision and his 
appellate rights in May 1994.  The veteran perfected an 
appeal of this May 1994 RO decision to the Board.  

The Board, in June 1997, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss.  The Board determined that the 
evidence submitted since the Board's October 1987 denial did 
not show that the veteran's hearing loss was etiologically 
related to his period of service.  In March 1998, shown as 
part of a VA Form 21-4138, Statement in Support of Claim, the 
veteran indicated that he did not receive a copy of the 
Board's June 1997 decision until March 1998.  He requested a 
time extension so that he could file an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
Review of the record does not reveal that the veteran 
subsequently sought to initiate such an appeal to the Court.  
As such, the June 1997 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).  However, the veteran may 
reopen the claim by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Evans v. Brown, 9 Vet. App 273, 283 (1996).  

In June 1998, also shown as part of a VA Form 21-4138, the 
veteran essentially sought to reopen his claim.  The RO, in 
October 1998, determined that new and material evidence 
adequate to reopen the veteran's claim for service connection 
for hearing loss had not been submitted.  The veteran 
perfected an appeal to the RO's October 1998 decision in a 
timely manner.  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the June 1997 
Board decision, the last disposition in which the veteran's 
claim was finally disallowed on any basis.  See Evans, supra.  
In June 1997, the Board found that the evidence of record did 
not provide a showing of an etiological relationship between 
the veteran's hearing loss and his period of active service.  
The Board also found that the additional evidence submitted 
since the above-mentioned October 1987 Board decision, which 
denied service connection for hearing loss, did not go to 
show that hearing loss was manifested within the one year 
presumptive period prescribed by law.  

The evidence of record at the time of the June 1997 Board 
decision is briefly summarized.  Review of the veteran's 
service medical records shows no indications of clinical 
findings or treatment regarding hearing loss or that an 
injury was reported at any time.  A Report of Medical 
Examination dated in December 1950, and shown to have been 
conducted in association with the veteran's service 
induction, showed no complaints pertaining to a hearing 
defect and showed that examination of the ears was normal 
with hearing for whispered voice shown to be 15/15.  A Report 
of Medical History completed by the veteran in March 1951 
shows that he claimed to have had hearing difficulties; 
however, the veteran was not referred to a local medical 
board advisor at that time.  A Report of Medical Examination 
dated in February 1953, the time of the veteran's service 
separation, also showed no complaints pertaining to a hearing 
defect, and further revealed that examination of the ears was 
normal with hearing for spoken voice shown to be 15/15.  

An Army reserve questionnaire, dated in February 1956, shows 
that the veteran indicated that he had hearing problems.  
Postservice medical records do not provide a showing of a 
diagnosis of defective hearing until 1963.  See report of VA 
ear, nose, and throat (ENT) examination report, dated in 
April 1963, which shows a diagnosis of perceptive deafness, 
bilateral severe.  

Numerous lay statements are also shown to have been 
submitted.  These statements, are dated from June 1963 to 
February 1986, and are noted to have been submitted from 
individuals who reportedly served with the veteran, members 
of his family, and friends of the veteran.  They essentially 
contend that the veteran has a hearing loss problem due to 
his period of service.  

The statements submitted from the veteran's former service 
comrades assert that the veteran, while going through an 
infiltration course, was exposed to acoustic trauma when a 
mine exploded.  Letters submitted from a private physician 
dated in March and November 1968 note that the veteran had 
been treated since September 1967 and that he had a hearing 
defect essentially as a result of being near a mine when it 
exploded during his period of service.  The report of VA ENT 
examination in March 1969 contains a diagnosis of sensory 
neural hearing loss, left slightly greater than the right.  

A letter dated in June 1983, and shown to have been written 
by a private physician in association with a disability claim 
being brought by the veteran, shows that the veteran had a 
military related injury in 1951, at which time he was exposed 
to a loud noise.  His hearing was noted to have subsequently 
regressed since that time.  Profound bilateral sensory neural 
hearing deficit was diagnosed.  The veteran testified at a 
hearing before a RO local hearing officer in March 1987.  He 
stated that he had a hearing problem before he went into the 
service and that the inservice mine explosion and the 
resulting head injury aggravated this disorder.  Beltone 
audiogram reports, dated in January 1982, February 1988, and 
April 1990, submitted by the veteran in March 1994, show 
hearing loss.  

The evidence submitted since the June 1997 Board decision is 
shown to include VA medical expense reports, signed and dated 
by the veteran in August 1997 and January 1998.  These 
reports show that the veteran noted expenses related to the 
purchase of hearing aid batteries.  Review of a VA Form 21-
4138, dated in June 1998, reveals that the veteran claimed to 
have not being able to hear his name being called during 
service after he was exposed to the above-mentioned acoustic 
trauma.  

Other pertinent evidence associated with the record since the 
June 1997 Board decision is a statement shown to have been 
written on a prescription pad by a private physician, Dr. 
Fletcher.  It was noted that the veteran had Eustachian tube 
dysfunction, labyrinthitis, and vertigo.  Another statement, 
which was not dated but was received by VA in September 1998, 
and was written on a piece of yellow legal pad paper, 
purports to be a statement of Dr. Fletcher as his name and 
address are printed at the bottom of the page.  The statement 
indicates that "I" [Dr. Fletcher] had treated the veteran 
in an emergency room in July 1998."  The statement is 
unsigned.  The Board notes that a medical record, dated in 
July 1998, shows that Dr. Fletcher had in fact treated the 
veteran for complaints of a "falling out" spell.  
Complaints of lightheadedness, presyncope, and vertigo were 
described.  Presyncope was diagnosed.

The undated statement also indicates that the veteran had 
also been seen by Dr. Fletcher in September 1998, and that at 
that time the veteran was diagnosed with "sever [i]nter ear 
infection which he has had since [e]ar damage in the Army 
since April 1951."  The letter also contained diagnoses of 
vertigo, eustachian tube dysfunction, and labyrinthitis.  The 
Board notes at this time that it is unclear, to say the 
least, as to whether Dr. Fletcher in fact endorsed the 
contents of the hand-written letter submitted in September 
1998.  As noted above, it was not signed.  Further, to the 
extent that the writing purports to be that of Dr. Fletcher 
himself, the Board is skeptical as comparison of that 
handwriting with that on the prescription slip reveals that 
they do not even slightly resemble each other.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  As indicated above, the Board, in June 1997, 
determined that the evidence of record did not provide a 
showing of an etiological relationship between the veteran's 
hearing loss and his period of active service.  The Board 
also found at that time that the additional evidence 
submitted since the previous October 1987 Board decision did 
not go to show that hearing loss was manifested within the 
one year presumptive period prescribed by law.  The issue 
therefore is, essentially, whether the new evidence includes 
medical evidence showing that the veteran has a hearing loss 
disorder which is either related to his period of active 
service or was manifested within a compensable degree within 
one year of his February 1953 service separation.  

The Board finds that, to the extent that the additional 
medical evidence is neither cumulative nor duplicative of 
evidence that was of record at the time of the Board's June 
1997 decision, see 38 U.S.C.A. § 5108 (West 1991), this 
medical evidence is "new" evidence within the meaning of 38 
U.S.C.A. § 5108 (1991).  The Board finds, however, that none 
of the additional medical evidence is "material" evidence 
because none of it shows that the veteran has a hearing loss 
disorder as a result of his period of service or within the 
presumptive period.  That is, the medical evidence is not 
material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).  While some of the above-discussed medical records 
contain references to diagnoses of Eustachian tube 
dysfunction, labyrinthitis, and vertigo, none of the records 
contain a diagnosis, found to be credible, of hearing loss.  
The Board also notes that evidence simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner does not constitute competent medical 
evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Additionally, to the extent that the veteran's statements of 
record are not cumulative of previous evidence, the Board 
finds that they bear directly, but not substantially, upon 
the specific matter under consideration.  By themselves and 
in connection with evidence previously assembled, they are 
not so significant that they must be considered to decide 
fairly the merits of the claim.  Even if considered new 
evidence, the veteran's statements are not material because 
laypersons have no competence to offer a medical opinion on 
the diagnosis or etiology of the claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

In Hodge, supra, the United States Federal Circuit Court of 
Appeals reasoned that 38 C.F.R. § 3.156(a) merely requires 
that the newly submitted evidence "be so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  The Court has concluded that Hodge provides for 
more liberal reopening standard than the standard used 
previously as it calls for judgments as to whether new 
evidence (1) bears directly and substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  The Hodge Court rejected the 
"reasonable possibility of a change in the outcome" 
standard that had been previously applied in new and material 
evidence claims.

Because the decision in Hodge was rendered prior to this 
decision on the veteran's appeal, the more liberal definition 
should be applied in determining whether the newly submitted 
evidence is "material."  Brewer v. West, 11 Vet. App. 228 
(1998).  In this regard, although a review of the October 
1998 SOC shows that the RO referenced the "reasonable 
possibility of a change in the outcome" requirement that was 
invalidated by Hodge, the veteran has not been prejudiced by 
adjudication of his appeal without first remanding the case 
to the RO for consideration of the recent ruling in Hodge and 
issuance of an SSOC.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993); (citing VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  As discussed in Hodge, the standard set forth in 38 
C.F.R. § 3.156(a) essentially represents a lesser burden than 
that imposed by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As the application of Hodge represents a lesser burden for 
the veteran, the Board's application of Hodge, and thus its 
use of the standard set forth in 38 C.F.R. § 3.156(a) in this 
decision, has not prejudiced the veteran.  See Bernard, 
supra.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the Board's June 1997 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for hearing loss.  In light 
of the foregoing, the Board holds that no new and material 
evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
hearing loss.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 
for hearing loss is denied.  


REMAND

With respect to the claim for an ear disorder other than 
hearing loss, claimed as Eustachian tube dysfunction and 
labyrinthitis with vertigo, review of the file shows that the 
appellant has not been specifically examined for compensation 
purposes, and hence, the Board finds that VA's duty-to-assist 
obligation under newly amended law affords him the right to 
be scheduled for a VA compensation examination, to include a 
determination as to whether he currently has Eustachian tube 
dysfunction and labyrinthitis with vertigo which can be 
medically related to service.  See generally 38 C.F.R. 
§ 3.103 (2000).

The Board observes that the RO denied this claim on the basis 
that it was not well grounded.  The statutory requirement 
that a veteran submit a well grounded claim, however, was 
repealed by legislation passed by the 106th Congress and 
signed into law by the President in the fall of 2000.  Hence, 
due process requires that this claim be readjudicated on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment for Eustachian tube 
dysfunction and labyrinthitis with 
vertigo, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to the private records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians should be undertaken.  
All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

2.  The RO should then schedule the 
appellant for an appropriate VA 
examination for the purpose of addressing 
the nature and etiology of the Eustachian 
tube dysfunction and labyrinthitis with 
vertigo.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted, 
and in conjunction with a thorough review 
of the evidence in the claims folder, and 
with the clinical findings noted on 
examination, the examining VA physician 
should determine whether the appellant 
has any diagnosed disorder(s) of the 
ears, other than hearing loss, and if so, 
should render an opinion addressing 
whether it is at least as likely as not 
that any such current ear disability was 
incurred in or aggravated during the 
appellant's period of active duty 
military service.  The VA physician(s) 
must fully consider the appellant's 
service medical records and all post 
service medical evidence, with the 
purpose of reconciling the chronological 
and etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

3.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.

5.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for an ear disorder other than 
hearing loss, claimed as Eustachian tube 
dysfunction and labyrinthitis with 
vertigo, with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of this issue must be on a 
merits basis as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits.  The RO should also carefully 
consider the benefit of the doubt rule, 
and in this regard, if the evidence is 
not in equipoise the RO should explain 
why.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  If the benefit 
sought remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


